Case: 17-12282   Date Filed: 02/02/2018   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12282
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:16-cv-20984-JLK



FRANK I. SINGLETON,

                                                           Plaintiff-Appellant,

                                  versus

THE PUBLIC HEALTH TRUST OF MIAMI-DADE COUNTY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 2, 2018)



Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-12282        Date Filed: 02/02/2018      Page: 2 of 7


       Dr. Frank Singleton appeals the district court’s grant of summary judgment

in favor of his former employer, the Public Health Trust of Miami-Dade County

(PHT), on his claims for disability discrimination and retaliation under the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12112 and 12203. Singleton

argues there were genuine issues of material fact on his discrimination and

retaliation claims, which we discuss in turn. After review, 1 we affirm.

                                      I. DISCUSSION

A. Discrimination

       Singleton first argues the district court erred by concluding he failed to

establish a prima facie case of discrimination under the ADA. See 42 U.S.C.

§ 12112 (“No covered entity shall discriminate against a qualified individual on the

basis of disability . . . .”); Cleveland v. Home Shopping Network, Inc., 369 F.3d

1189, 1193 (11th Cir. 2004) (“To establish a prima facie case of ADA

discrimination, [the plaintiff] had to show (1) a disability, (2) that she was

otherwise qualified to perform the job, and (3) that she was discriminated against

based upon the disability.”). Specifically, he contends there are factual issues as to

both whether he was a “qualified individual” under the meaning of the ADA and

whether he was discriminated against because of his disability.
       1
         We review de novo a district court’s grant of summary judgment, viewing all evidence
and drawing all reasonable inferences in favor of the nonmoving party. Chapman v. AI Transp.,
229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). Summary judgment is appropriate if there is no
genuine issue as to any material fact and the moving party is entitled to judgment as a matter of
law. Id.; Fed. R. Civ. P. 56(a).
                                                2
              Case: 17-12282     Date Filed: 02/02/2018   Page: 3 of 7


      As the district court correctly determined, meeting minimum productivity

requirements—which were measured by the number of patients treated each day—

was an essential function of Singleton’s job as an attending physician. This was

true both at the Jackson Memorial Hospital Hematology/Oncology Clinic (Jackson

Memorial) and the Jefferson Reaves Senior Health Center (Jefferson Reaves). The

undisputed facts further establish that, despite receiving reasonable

accommodations, Singleton was unable to meet his productivity requirements at

Jackson Memorial. In addition, there was no evidence from which a jury could

infer he would have been able, provided similar accommodations, to meet the more

demanding productivity requirements at Jefferson Reaves. Thus, with respect to

the attending-physician positions at both Jackson Memorial and Jefferson Reaves,

Singleton was not a qualified individual within the meaning of the ADA. See

Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1256 (11th Cir. 2007) (defining

“qualified individual” as “someone with a disability who, ‘with or without

reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires’” (quoting 42 U.S.C. § 12111(8))).

      He was, however, qualified for his position at the Department of Quality and

Patient Safety (which did not involve a significant level of patient treatment). But

that position was terminated as part of a reduction in force affecting more than 500

employees. There was no evidence sufficient for a rational jury to determine he


                                          3
              Case: 17-12282     Date Filed: 02/02/2018   Page: 4 of 7


was included in the force reduction because of his disability. See Standard v.

A.B.E.L. Servs., Inc., 161 F.3d 1318, 1331 (11th Cir. 1998) (noting that a prima

facie case requires “production of sufficient evidence from which a rational fact

finder could conclude [the] employer intended to discriminate . . . in making the

discharge decision”). Thus, Singleton failed to establish a prima facie case of

discrimination.

B. Retaliation

      Singleton next argues the district court erred by concluding there was no

causal connection between his protected conduct and an adverse employment

action. Specifically, he argues he experienced multiple adverse actions following

his transfer to Jefferson Reaves that occurred soon after he requested

accommodations and filed his first EEOC charge. This temporal proximity,

according to Singleton, was sufficient to establish the causation element of his

prima facie case.

      To make a prima facie showing of causation, Singleton was required to

show: (1) “the decision-maker[s] [were] aware of the protected conduct”; and

(2) “the protected activity and the adverse action were not wholly unrelated.”

Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 590 (11th Cir. 2000) (alteration in

original) (quoting Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1336 (11th

Cir. 1999)), abrogated on other grounds as recognized by Crawford v. Carroll,


                                          4
              Case: 17-12282     Date Filed: 02/02/2018   Page: 5 of 7


529 F.3d 961, 973–74 (11th Cir. 2008). We have held that, where a decision-

maker becomes aware of protected conduct, a close temporal proximity between

the decision-maker’s acquisition of that knowledge and an adverse employment

action will generally be enough to create a factual issue on the causation element.

Farley, 197 F.3d at 1337. But where, as here, there is no other evidence tending to

show causation, the temporal proximity must be “very close.” Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (quoting Clark Cnty. Sch.

Dist. v. Breeden, 532 U.S. 268, 273 (2001)) (concluding a gap of three to four

months is not close enough). But see Farley, 197 F.3d at 1337 (holding a gap of

approximately seven weeks is sufficiently close).

      Singleton contends causation may be inferred from the actions taken after

his May 2010 request for accommodations at Jefferson Reaves and his June 2010

EEOC charge. Specifically, he suggests the following actions were retaliatory:

(1) the increase in his workload from 16 to 20 patients per day; (2) the May 2010

disciplinary-action report (DAR) citing his inability to meet productivity

requirements; (3) Dr. Karen Esposito’s July 2010 recommendation that he be

terminated based on the DAR; (4) his placement on paid administrative leave in

August 2010; (5) his transfer to a position in the Department of Quality and Patient

Safety in October 2010; and (6) his May 2011 termination. With the exception of

the May 2010 DAR, Singleton fails to establish that both the decision-maker


                                          5
                Case: 17-12282       Date Filed: 02/02/2018      Page: 6 of 7


responsible for each alleged adverse action had knowledge of his protected activity

and the decision-maker’s knowledge was acquired in close temporal proximity to

the adverse action. See Gupta, 212 F.3d at 590.

       The May 2010 DAR, however, was issued by Singleton’s immediate

supervisor—Dr. Michael Sheehan—who does not dispute receiving the

accommodations request shortly before issuing the DAR. With respect to that

action (and only that action), the evidence was sufficient to satisfy the general rule

of temporal proximity. But the rule of temporal proximity is not absolute.

See, e.g., Fleming v. Boeing Co., 120 F.3d 242, 248 (11th Cir. 1997) (holding that

a prima facie case of retaliation was not established with respect to a decision to

deny permanent employment, despite the decision’s temporal proximity with

protected conduct, where the record established the plaintiff was not qualified for

the position); Whatley v. Metro. Atlanta Rapid Transit, 632 F.2d 1325, 1329 (5th

Cir. 1980) (“The evidence reveals . . . the dismissal was a culmination of problems

growing out of appellant’s manner of handling his job . . . .”).2

       Here, not only is there no evidence tending to support Singleton’s claim that

the DAR was motivated by his accommodations request, the evidence

overwhelmingly indicates the DAR resulted from Singleton’s inability to keep up


       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                                               6
                Case: 17-12282   Date Filed: 02/02/2018    Page: 7 of 7


with the daily demands of his job. Given Singleton’s record at PHT, which

documents both his failure to meet productivity requirements and PHT’s efforts to

assist him in that regard (before his May 2010 accommodations request), no

rational jury could infer retaliatory intent from the mere fact Singleton received

another citation for failing to be minimally productive—even if the citation

followed shortly after an accommodations request. Under the unique

circumstances of this case, an exception to the general rule of temporal proximity

is warranted. Singleton did not establish a prima facie case of retaliation.

                                 II. CONCLUSION

      Accordingly, we affirm the district court’s grant of summary judgment in

favor of PHT.

      AFFIRMED.




                                          7